DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tightly” in claim 2 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much contact between the inner side of the inner concrete or mortar semi-circular ring and the outer side of the inner stainless steel pipe at the junction will be required to be considered contacting “tightly”. Claims 2 and 5-6 depend from claim 2 and are rejected for the same reason.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2005/0236061 A1 to Estefen et al. (Estefen).

With regard to claim 1, Estefen discloses a carbon steel-concrete/cement mortar-stainless steel composite submarine pipeline (Estefen, title, abstract), formed by connecting several composite sub-pipelines arranged sequentially along an axial direction of the pipeline, wherein each composite sub-pipeline has an identical structure and comprises 
an outer carbon steel pipe (A, fig. 1(a), paragraph 0013, claim 1) and 
an inner stainless steel pipe (C, fig. 1(a), paragraph 00013, claim 1), 
the outer carbon steel pipe and the inner stainless steel pipe each have a circular cross section (shown in fig. 1(b)) and are concentrically placed (shown in fig. 1(b)), and 
concrete or cement (B, fig. 1(a), paragraph 0013, claim 1) mortar is filled between the outer carbon steel pipe and the inner stainless steel pipe (paragraph 0013) to form 
a sandwiched structure (A/B/C, fig. 1) with 
a circular ring-shaped cross section (shown in fig. 1(b)).  
With regard to claim 4, Estefen discloses the carbon steel-concrete/cement mortar-stainless steel composite submarine pipeline according to claim 1 as set forth above, and further discloses wherein the concrete employs any one of normal concrete, light-weight aggregate concrete or recycled concrete (as concrete is presented in claim 1 as an optional choice Estefen still anticipates the claim even if it doesn’t disclose the use of normal concrete).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7- is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2005/0236061 A1 to Estefen et al. (Estefen).

With regard to claims  7-9, Estefen discloses the carbon steel-concrete/cement mortar-stainless steel composite submarine pipeline according to claim 1 as set forth above, but fails to further disclose wherein a diameter of the outer carbon steel pipe is between 6 and 60 inches (claim 7), and wherein a ratio of the diameter of the outer carbon steel pipe to a wall thickness thereof is greater than 15 and less than or equal to 45 (claim 8), and wherein a thickness of the sandwiched structure is greater than or equal to 30 mm (claim 9).  
Estefen discloses the use of the disclosed pipe configuration to transport warmed hydrocarbons or general fluids in ultra-deep waters (Estefen, paragraph 0001).  It is known to those having ordinary skill in the art at the time of filing to use pipes of up to 72 inches in diameter and having a wall thickness ranging from 10 to 75 mm (0.39-3.0 inches) to construct submarine pipelines.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the pipe of Estefen in a configuration that can be used with existing infrastructure.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the pipe of Estefen in a configuration that overlaps the ranges set forth in claims 7 and 8 by creating a 36 inch outer diameter pipe using one inch thick steel plate to create the walls.  Using the same thickness plate for the inner wall and selecting a two inch annular space to be filled with cement mortar will result in a sandwiched structure that is greater than or equal to the 30 mm in total thickness set forth in claim 9.  Further, it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, Gardner v. TEC Syst., Inc., 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984).

With regard to claim 10, Estefen discloses the carbon steel-concrete/cement mortar-stainless steel composite submarine pipeline according to claim 1 as set forth above, but fails to disclose wherein a ratio value of a diameter of the outer carbon steel pipe to a wall thickness to thereof is less than a ratio value of a diameter of the inner stainless steel pipe to a wall thickness thereof.  
It would be obvious to one having ordinary skill in the art at the time of filing to select inner and outer pipes of the same thickness to be assembled into the double wall pipe of Estefen.  In this scenario the claimed ratios will have the same denominator.  Given the slightly larger diameter of the outer pipe the claimed ratios will be present. One would be motivated to select such a configuration in order to save time and money by being able to use the same plate stock for both the inner and outer pipe formation. 
Allowable Subject Matter
Claims 2-3, 5-6 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a pipeline as claimed wherein two adjacent composite sub-pipelines are connected in following mode: axial lengths of inner stainless steel pipes of the two composite sub- pipelines at a junction are each beyond the outer carbon steel pipe and the sandwiched structure by a first length, the two inner stainless steel pipes are aligned and welded in a circumferential direction; two connecting structures having a length of twice the first length cover outer sides of the two inner stainless steel pipes at the junction respectively, each connecting structure is integrally formed by an inner concrete or cement mortar semi- circular ring and an outer carbon steel semi-circular ring placed concentrically, and an inner side of the inner concrete or cement mortar semi-circular ring contacts the outer side of the inner stainless steel pipe at the junction tightly; two outer carbon steel semi-circular rings are aligned and welded in an axial direction; and two welded outer carbon steel semi- circular rings and the outer carbon steel pipes of the composite sub-pipelines at two sides are aligned and welded in the circumferential direction, together in combination with the other elements.  Claims 3, 5, 6 and 11 depend from claim 2 and are allowable for at least the same reason.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those reference cited in the PTO 892 not made of record above disclose double wall pipes having some but not all of the claimed features of the pipeline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753